 


109 HR 349 IH: To amend the Internal Revenue Code of 1986 to allow a full deduction for meals and lodging in connection with medical care.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 349 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Platts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a full deduction for meals and lodging in connection with medical care. 
 
 
1.Full deduction for meals and lodging in connection with medical care 
(a)In generalParagraph (2) of section 213(d) of the Internal Revenue Code of 1986 (relating to amounts paid for certain lodging away from home treated as paid for medical care) is amended— 
(1)by inserting meals and before lodging in the heading, 
(2)by inserting meals and before lodging in the text, and 
(3)by striking the last sentence. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
